

EXHIBIT 10.31
ACKNOWLEDGMENT, WAIVER, AND AMENDMENT AGREEMENT
This Acknowledgment, Waiver, and Amendment Agreement (this "Agreement") is
entered into as of May 16, 2012, by REGIONS BANK, an Alabama banking corporation
("Lender"); RAYMOND JAMES INVESTMENTS, LLC, a Florida limited liability company
("RJI"); RJ SECURITIES, INC., a Florida corporation ("RJS"); RJC FORENSICS, LLC,
a Delaware limited liability company ("Forensics"); RJC EVENT PHOTOS, LLC, a
Delaware limited liability company ("Photos"); and MORGAN PROPERTIES, LLC, a
Tennessee limited liability company ("Properties"; RJI, RJS, Forensics, Photos,
and Properties are referred to collectively as "Borrowers").
RECITALS:
A.Lender and Borrowers are parties to that Credit Agreement (the "Credit
Agreement") dated as of April 2, 2012 (the "Credit Agreement"). Capitalized
terms not otherwise defined in this Agreement have the meanings assigned in the
Credit Agreement.
B.    As of the date hereof, Borrowers have delivered to Lender certain items
that the Credit Agreement required incidental to the occurrence of the
Compliance Date. Lender and Borrowers wish to acknowledge the delivery thereof
and make certain agreements regarding certain deliveries not made but which
would otherwise be required by the Credit Agreement.
C.    Lender and Borrowers also wish to amend the Security Agreement to delete
Forensics and Photos as Debtors thereunder.
AGREEMENT:
For valuable consideration, the receipt and sufficiency of which are
acknowledged, Borrowers and Lender agree as follows:
1.1    Deliveries by Borrowers. Lender acknowledges the receipt of the following
deliveries that the Credit Agreement requires as of the Compliance Date:
(i) Collateral Value Certification;
(ii) general partner consents regarding the pledge of limited partner interests
in Raymond James Capital Partners, L.P., Ballast Point Ventures, L.P., Ballast
Point Ventures II, L.P., and Morgan Keegan Private Equity Fund of Funds II, L.P.
(Borrowers warrant that none of such entities issued certificates of a type that
would require delivery to Lender under the Loan Documents);
(iii) Certificates of Limited Partnership and Certificates of Existence issued
by the Delaware Secretary of State regarding all entities listed in subsection
(ii) above;
(iv) Securities Account Control Agreement for account 60413979 held by RJI at
Raymond James & Associates, Inc.; and

118

--------------------------------------------------------------------------------


(v) Amendment to the Operating Agreement of Properties as required by Section
6.11 of the Credit Agreement.
1.2    Waivers of Certain Deliveries. Lender waives any requirement that general
partner or issuer consents be delivered to Lender as to any other investment
funds or direct investments other than the four investment funds listed in
Section 1.1(ii) above.
1.3    Deferral of Certain Deliveries. Lender and Borrowers agree that Borrowers
shall deliver to Lenders the Amendments to the Operating Agreement of Forensics
and Photos required by Section 6.11 of the Credit Agreement on or before May 23,
2012.
1.4    Reservation of Certain Deliveries. Lender waives any requirement that
original promissory notes, stock certificates, warrants, or other certificated
interests be delivered to Lender as of the Compliance Date; provided, however,
that Lender may at any time in its sole discretion require the delivery of all
such documents that are included in the Collateral upon ten (10) days prior
written notice to Borrowers.
1.5    Documentation of Profits Interests. Lender waives the requirement that
documentation of the profits interests in Forensics and Photos as set forth in
Section 7.6 of the Credit Agreement be delivered on the Compliance Date.
Borrowers shall deliver to Lender copies of such documents at such time that
they may be executed. The substantive requirements of Section 7.6 as to such
agreements remain in effect.
1.6    Prepayment of Loan. On or before May 21, 2012, Borrowers shall prepay the
Loan in the amount of $10,623,565, being the prepayment required under Section
2.5(b) of the Credit Agreement based upon the Collateral Value Certification
delivered as of the Compliance Date.
1.7    Amendment of Security Agreement. Borrowers warrant to Lender that the
grant of a security interest in the assets of Forensics and Photos would require
consents that cannot reasonably be obtained by Borrowers. The Security Agreement
is hereby amended to delete Forensics and Photos as Debtors thereunder, and
Lender agrees to terminate its financing statements filed against them. The Loan
Documents are hereby deemed amended so that provisions thereof requiring the
maintenance of Lender's security interest in assets of Forensics and Photos
shall no longer apply; provided, however, to avoid doubt, Forensics and Photos
remain as Borrowers under the Credit Agreement and all other affirmative and
negative covenants and other requirements regarding Forensics and Photos shall
remain in full effect.
1.8    Payment of Recording Tax. Borrowers shall promptly deliver to Lender's
counsel a check payable to the Tennessee Secretary of State in the amount of
increased indebtedness tax and filing fees due from the original closing
($1,440.50).
1.9    Expenses. Borrowers shall promptly upon request pay the reasonable fees
and expenses of Lender's counsel incidental to the drafting and negotiation of
this Agreement and the accomplishment of all of matters incidental to the
Compliance Date.

119

--------------------------------------------------------------------------------


1.10    Loan Document; Entire Agreement. This Agreement is a Loan Document and
together with the other written agreements executed by the parties represent the
entire agreement of the parties concerning the subject matter hereof, and all
oral discussions and prior agreements are merged herein.
1.11    General Provisions. This Agreement shall be governed as to matters of
jurisdiction, venue, dispute resolution, and other general matters in the manner
as provided in the Credit Agreement.




[The remainder of this page is intentionally blank.]







120

--------------------------------------------------------------------------------


This Acknowledgment, Waiver, and Amendment Agreement is dated as of the date
first written above.
REGIONS BANK


By:     /s/ Greg Hoerbelt        

Name:    Greg Hoerbelt

Title:    SVP


RAYMOND JAMES INVESTMENTS, LLC
 


By:     /s/ David E. Thomas, Jr.    

Name:    David E. Thomas, Jr.

Title:    President


RJ SECURITIES, INC.
 


By:     /s/ Paul L. Matecki        

Name:    Paul L. Matecki

Title:    Secretary



RJC FORENSICS, LLC
 


By:     /s/ David E. Thomas, Jr.        

Name:    David E. Thomas, Jr.

Title:    Chairman



RJC EVENT PHOTOS, LLC
 

 


121

--------------------------------------------------------------------------------


By:     /s/ David E. Thomas, Jr.    

Name:    David E. Thomas, Jr.

Title:    President


MORGAN PROPERTIES, LLC
 


By:     /s/ Charles D. Maxwell    

Name:    Charles D. Maxwell

Title:    Secretary



122

--------------------------------------------------------------------------------







Approved by Guarantor:


RAYMOND JAMES FINANCIAL, INC.
 


By:     /s/ Kenneth E. Armstrong    

Name:    Kenneth E. Armstrong

Title:    Assoc. General Counsel & Asst. Secretary




























































[Continued Signature Page to Acknowledgment, Waiver, and Amendment Agreement]

123